DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim limitations “a password inputting module”, “a first verifying module”, “a configuration table creating module”, “a memory content acquiring module”, “a second verifying module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner interpreted all the above mentioned claim limitations as a means-plus function due to the claim limitations being configured to perform a function without any indication of structure behind the limitations themselves. 

Therefore, claims 8-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. PGPub. 2015/0378846), hereinafter Hagiwara, in view of NITTA (U.S. PGPub. 2015/0271170), hereinafter Nitta.

	Regarding claim 1, Hagiwara teaches A method for sharing a password between a basic input output system (BIOS) and an operating system, the method applied to a boot mode based on unified extensible firmware interface (UEFI) and comprising (Hagiwara, Paragraph [0003], see “the BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”) (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot processing and password authentication processing. The boot manager 150c refers to the GVs, and loads the UEFI application 165, an UEFI driver, and the UEFI_OS loader 163…into the system memory 15. After the pre-boot is finished, immediately before the right for access to the CPU 11 is transferred from the UEFI firmware 150 to the OS 167, the boot manager 150c reads the UEFI_OS loader 163 into the system memory 15 and verifies the integrity”):
	prompting a logon user to input a password of the BIOS if it is detected in a process of power-on self-test that a password is set for the BIOS (Hagiwara, Paragraph [0003], see “The BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”, where “password processing” is being read as prompting a logon user to input a password of the BIOS);
	receiving the password of the BIOS inputted by the logon user, and verifying the received password of the BIOS (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot ;
	storing the verified password of the BIOS in a predetermined target memory and creating an extensible firmware interface configuration table EFI Configuration Table in a case that the received password of the BIOS is verified as correct (Hagiwara, Paragraph [0006], see “System firmware such as the legacy basic input/output system (BIOS) or unified extensible firmware interface (UEFI) firmware needs to refer to the data written in a firmware read-only memory (ROM) which is accessible immediately after the powering-on of the machine, in order to perform device recognition and initialization at the time of boot…such data (variables) indispensable to the boot will be referred to as configuration variables (CVs)”), 
	
	
	Hagiwara does not teach the following limitation(s) as taught by Nitta: wherein a pointer in the EFI Configuration Table points to an address of the target memory; 
	determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory, if it is detected that a password is set for the operating system; and
	permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct. 
	(Nitta, Paragraph [0047], see “URL information, an e-mail address, a path to be accessed, and a password are stored for each permission ID. The permission ID is an ID for identifying the URL which 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, by implementing techniques for an information processing apparatus, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system, disclosed of Nitta. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system. This allows for better security management as well as efficiency for the overall system by associating data with a pointer/path for easy access and parsing of the data (Nitta, Paragraphs [0047 – 0057]). 

	Regarding claim 2, Hagiwara as modified by Nitta teaches The method for sharing a password  between a BIOS and an operating system according to claim 1, wherein
	the storing the verified password of the BIOS in a predetermined target memory comprises:
		storing the verified password of the BIOS in the predetermined target memory, and storing a flag bit corresponding to the verified password of the BIOS in the predetermined target memory (Hagiwara, Paragraph [0037], see “the code area 101 stores the UEFI firmware 150, a detection flag 153, and an UEFI application 165. The default area 103 stores initial values 181 of the GVs and the CVs. It should be noted that the detection flag 153 may be stored in a storage area…”) (Hagiwara, Paragraph [0044], see “A user may use the setup screen to determine the priority orders of the startup disks, set the startup method, set the device to be used, set the password, and set the power management…in response to the previous boot being successful, in the current boot, the user may display the setup screen and save the variable set 183 recorded in the variable area 105, as variables for use in recovery, into the USB memory key 50 or the NVRAM 27”); and
	the acquiring memory contents stored in the target memory comprises:
		acquiring the password of the BIOS and the flag bit that are stored in the target memory (Hagiwara, Claim 6, see “wherein checking the detection flag is performed before the system firmware refers to the set of variables written in the reference area”, where “reference area” is being read as target memory).

	Regarding claim 5, Hagiwara as modified by Nitta teaches The method for sharing a password between a BIOS and an operating system according to claim 1, wherein
	the storing the verified password of the BIOS in a predetermined target memory comprises:
		storing the verified password of the BIOS in the predetermined target memory based on a predetermined data structure (Hagiwara, Paragraph [0044], see “A user may use the setup screen to determine the priority orders of the startup disks, set the startup method, set the device to be used, set the password, and set the power management…in response to the previous boot being successful, in the current boot, the user may display the setup screen and save the variable set 183 recorded in the variable area 105, as variables for use in recovery, into the USB memory key 50 or the NVRAM 27”); and
	the acquiring memory contents stored in the target memory comprises:
		acquiring the memory contents stored in the target memory by parsing data in the target memory based on the predetermined data structure (Hagiwara, Claim 19, see “a non-volatile memory storing the system firmware and a set of variables referred to by the system firmware, wherein the system firmware is configured to: save the set of variables into a prescribed area…and replace the set of variables in the non-volatile memory with the saved set of variables in response to the detection”).

	Regarding claim 6, Hagiwara does not teach the following limitation(s) as taught by Nitta: The method for sharing a password between a BIOS and an operating system according to claim 1, wherein the determining the address of the target memory based on the created EFI Configuration Table comprises:
	determining the pointer based on an identifier in the created EFI Configuration Table, and determining the address of the target memory based on contents of the pointer.
	(Nitta, Paragraph [0047], see “In the access permission table 12c, URL information, an e-mail address, a path to be accessed, and a password are stored for each permission ID. The Permission ID is an ID for identifying the URL which may access a specific folder of the server apparatus 1. The URL information is information including at least a part of the URL and is, for example, a value of query string of the URL…Therefore, the URL which may access the specific folder is stored in the storage unit 12, in association with an e-mail address, the path to be accessed, and the password”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, by implementing techniques for an information processing apparatus, comprising determining the pointer based on an identifier and determining the address based on contents of the pointer, disclosed of Nitta.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising determining the pointer based on an identifier and determining the address based on contents of the pointer. This allows for better security management as well as efficiency for the overall system by associating an identifier with a pointer of the target data and acquiring the target data based on the pointer. This adds a method for verification by associating an identifier with the pointer, wherein if the identifier and pointer are not associated with one another, the system can act accordingly to avoid unauthorized access to the operating system (Nitta, Paragraph [0047]). 

Regarding claim 8, Hagiwara teaches An apparatus for sharing a password between a basic input output system (BIOS) and an operating system, the apparatus applied to a boot mode based on unified extensible firmware interface (UEFI) and comprising (Hagiwara, Paragraph [0003], see “the BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”) (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot processing and password authentication processing. The boot manager 150c refers to the GVs, and loads the UEFI application 165, an UEFI driver, and the UEFI_OS loader 163…into the system memory 15. After the pre-boot is finished, immediately before the right for access to the CPU 11 is transferred from the UEFI firmware 150 to the OS 167, the boot manager 150c reads the UEFI_OS loader 163 into the system memory 15 and verifies the integrity”):
a password inputting module configured to prompt a logon user to input a password of the BIOS if it is detected in a process of power-on self-test that a password is set for the BIOS (Hagiwara, Paragraph [0003], see “The BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”, where “password processing” is being read as prompting a logon user to input a password of the BIOS);
a first verifying module configured to receive the password of the BIOS inputted by the logon user and verify the received password of the BIOS (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot processing and password authentication processing. The boot manager 150c refers to the GVs, and loads the UEFI application 165, an UEFI driver, and the UEFI_OS loader 163…into the system memory 15. After the pre-boot is finished, immediately before the right for access to the CPU 11 is transferred from the UEFI firmware 150 to the OS 167, the boot manager 150c reads the UEFI_OS loader 163 into the system memory 15 and verifies the integrity”);
a configuration table creating module configured to store the verified password of the BIOS in a predetermined target memory and create an extensible firmware interface configuration table EFI Configuration Table in a case that the received password of the BIOS is verified as correct (Hagiwara, Paragraph [0006], see “System firmware such as the legacy basic input/output system (BIOS) or unified extensible firmware interface (UEFI) firmware needs to refer to the data written in a firmware read-only memory (ROM) which is accessible immediately after the powering-on of the machine, in order to perform device recognition and initialization at the time of boot…such data (variables) indispensable to the boot will be referred to as configuration variables (CVs)”), 

	
Hagiwara does not teach the following limitation(s) as taught by Nitta: wherein a pointer in the EFI Configuration Table points to an address of the target memory;
a memory content acquiring module configured to determine the address of the target memory based on the created EFI Configuration Table and acquire memory contents stored in the target memory, if it is detected that a password is set for the operating system; and
	a second verifying module configured to permit the logon user to log on the operating system in a case that the acquired memory contents are verified as correct. 
	(Nitta, Paragraph [0047], see “URL information, an e-mail address, a path to be accessed, and a password are stored for each permission ID. The permission ID is an ID for identifying the URL which may access a specific folder of the server apparatus 1. The URL information is information including at least a part of the URL and is, for example, a value of query string of the URL…The path to be accessed is a path representing a location of the accessible folder, and corresponds to the location information of the present invention”, where “the path to be accessed” is analogous to a pointer in the table pointing to an address of the target memory) (Nitta, Paragraph [0006], see “if the receiving unit receives an access request, to determine whether the access request is stored in the storage unit; and an access permission unit configured to permit access to the storage location represented by the location information corresponding to the access request if the storage determination unit determines that the access request is stored in the storage unit”, which is analogous to determining the address of the target memory and acquiring memory contents stored in the target memory) (Nitta, Paragraph [0052], see “in order to authenticate whether the request source of the access request is the login user, the server apparatus 1 is configured to store the web page for urging the input of the login ID and the login password in the storage unit 12”) (Nitta, Paragraph [0057], see “the control unit 11 performs the determination based on whether a record agreeing with a set of the login ID and the login password which are included in the received login information is stored in the registration information table 12b…the control unit 11 executes the control program 12a in step S18, and thus serves as an authenticated person determination unit of the present invention”, where the user is permitted to login when the memory contents are verified as correct). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, by implementing techniques for an information processing apparatus, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system, disclosed of Nitta. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system. This allows for better security management as well as efficiency for the overall system by associating data with a pointer/path for easy access and parsing of the data (Nitta, Paragraphs [0047 – 0057]). 

	Regarding claim 9, Hagiwara as modified by Nitta teaches The apparatus for sharing a password between a BIOS and an operating system according to claim 8, wherein
	the configuration table creating module is configured to, in case that the received password of the BIOS is verified as correct, store the verified password of the BIOS in the predetermined target memory , store a flag bit corresponding to the verified password of the BIOS in the predetermined target memory (Hagiwara, Paragraph [0037], see “the code area 101 stores the UEFI firmware 150, a detection flag 153, and an UEFI application 165. The default area 103 stores initial values 181 of the GVs and the CVs. It should be noted that the detection flag 153 may be stored in a storage area…”) (Hagiwara, Paragraph [0044], see “A user may use the setup screen to determine the priority orders of the startup disks, set the startup method, set the device to be used, set the password, and set the power management…in response to the previous boot being successful, in the current boot, the user may display the setup screen and save the variable set 183 recorded in the variable area 105, as variables for use in recovery, into the USB memory key 50 or the NVRAM 27”), and create the extensible firmware interface configuration table EFI Configuration Table in a case that the received password of the BIOS is verified as correct, wherein a pointer in the EFI Configuration Table points to an address of the target memory (Hagiwara, Paragraph [0006], see “System firmware such as the legacy basic input/output system (BIOS) or unified extensible firmware interface (UEFI) firmware needs to refer to the data written in a firmware read-only memory (ROM) which is accessible immediately after the powering-on of the machine, in order to perform device recognition and initialization at the time of boot…such data (variables) indispensable to the boot will be referred to as configuration variables (CVs)”); and
	the memory content acquiring module is configured to, if it is detected that a password is set for the operating system, determine the address of the target memory based on the created EFI Configuration Table, and acquire the password of the BIOS and the flag bit that are stored in the target memory (Hagiwara, Claim 6, see “wherein checking the detection flag is performed before the system firmware refers to the set of variables written in the reference area”, where “reference area” is being read as target memory).

	Regarding claim 10, Hagiwara teaches A device for sharing a password between a basic input output system (BIOS) and an operating system, comprising (Hagiwara, Paragraph [0003], see “the BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”) (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot processing and password authentication processing. The boot manager 150c refers to the GVs, and loads the UEFI application 165, an UEFI driver, and the UEFI_OS loader 163…into the system memory 15. After the pre-boot is finished, immediately before the right for access to the CPU 11 is transferred from the UEFI firmware 150 to the OS 167, the boot manager 150c reads the UEFI_OS loader 163 into the system memory 15 and verifies the integrity”):
	a memory configured to store programs (Hagiwara, Paragraph [0079], see “More specific examples of the storage device would include the following…a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”); and
	a processor configured to execute the programs, to perform operations of (Hagiwara, Paragraph [0079], see “More specific examples of the storage device would include the following…a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”):
	prompting a logon user to input a password of the BIOS if it is detected in a process of power-on self-test that a password is set for the BIOS (Hagiwara, Paragraph [0003], see “The BIOS carries out power-on self-test (POST) and password processing after the computer is turned on and before the OS starts loading, and also provides services for allowing higher-level programs to access hardware”, where “password processing” is being read as prompting a logon user to input a password of the BIOS);
	receiving the password of the BIOS inputted by the logon user, and verifying the received password of the BIOS (Hagiwara, Paragraph [0042], see “The boot manager 150c performs boot processing and password authentication processing. The boot manager 150c refers to the GVs, and loads the UEFI application 165, an UEFI driver, and the UEFI_OS loader 163…into the system memory 15. After the pre-boot is finished, immediately before the right for access to the CPU 11 is transferred from the UEFI firmware 150 to the OS 167, the boot manager 150c reads the UEFI_OS loader 163 into the system memory 15 and verifies the integrity”);
	storing the verified password of the BIOS in a predetermined target memory and creating an extensible firmware interface configuration table EFI Configuration Table in a case that the received password of the BIOS is verified as correct (Hagiwara, Paragraph [0006], see “System firmware such as the legacy basic input/output system (BIOS) or unified extensible firmware interface (UEFI) firmware needs to refer to the data written in a firmware read-only memory (ROM) which is accessible immediately after the powering-on of the machine, in order to perform device recognition and initialization at the time of boot…such data (variables) indispensable to the boot will be referred to as configuration variables (CVs)”), 
	
	
	Hagiwara does not teach the following limitation(s) as taught by Nitta: wherein a pointer in the EFI Configuration Table points to an address of the target memory;
	determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory, if it is detected that a password is set for the operating system; and
	permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct.
(Nitta, Paragraph [0047], see “URL information, an e-mail address, a path to be accessed, and a password are stored for each permission ID. The permission ID is an ID for identifying the URL which may access a specific folder of the server apparatus 1. The URL information is information including at least a part of the URL and is, for example, a value of query string of the URL…The path to be accessed is a path representing a location of the accessible folder, and corresponds to the location information of the present invention”, where “the path to be accessed” is analogous to a pointer in the table pointing to an address of the target memory) (Nitta, Paragraph [0006], see “if the receiving unit receives an access request, to determine whether the access request is stored in the storage unit; and an access permission unit configured to permit access to the storage location represented by the location information corresponding to the access request if the storage determination unit determines that the access request is stored in the storage unit”, which is analogous to determining the address of the target memory and acquiring memory contents stored in the target memory) (Nitta, Paragraph [0052], see “in order to authenticate whether the request source of the access request is the login user, the server apparatus 1 is configured to store the web page for urging the input of the login ID and the login password in the storage unit 12”) (Nitta, Paragraph [0057], see “the control unit 11 performs the determination based on whether a record agreeing with a set of the login ID and the login password which are included in the received login information is stored in the registration information table 12b…the control unit 11 executes the control program 12a in step S18, and thus serves as an authenticated person determination unit of the present invention”, where the user is permitted to login when the memory contents are verified as correct). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, by implementing techniques for an information processing apparatus, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system, disclosed of Nitta. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising a pointer that points to an address of the target memory and acquiring whilst analyzing the data in the target memory before permitting the logon user to log on the operating system. This allows for better security management as well as efficiency for the overall system by associating data with a pointer/path for easy access and parsing of the data (Nitta, Paragraphs [0047 – 0057]). 

	Regarding claim 11, Hagiwara as modified by Nitta teaches The device for sharing a password between a BIOS and an operating system according to claim 10, wherein
	the storing the verified password of the BIOS in a predetermined target memory comprises:
		storing the verified password of the BIOS in the predetermined target memory, and storing a flag bit corresponding to the verified password of the BIOS in the predetermined target memory (Hagiwara, Paragraph [0037], see “the code area 101 stores the UEFI firmware 150, a detection flag 153, and an UEFI application 165. The default area 103 stores initial values 181 of the GVs and the CVs. It should be noted that the detection flag 153 may be stored in a storage area…”) (Hagiwara, Paragraph [0044], see “A user may use the setup screen to determine the priority orders of the startup disks, set the startup method, set the device to be used, set the password, and set the power management…in response to the previous boot being successful, in the current boot, the user may display the setup screen and save the variable set 183 recorded in the variable area 105, as variables for use in recovery, into the USB memory key 50 or the NVRAM 27”); and
	the acquiring memory contents stored in the target memory comprises:
		acquiring the password of the BIOS and the flag bit that are stored in the target memory (Hagiwara, Claim 6, see “wherein checking the detection flag is performed before the system firmware refers to the set of variables written in the reference area”, where “reference area” is being read as target memory).

	Regarding claim 14, Hagiwara as modified by Nitta teaches The device for sharing a password between a BIOS and an operating system according to claim 10, wherein
	the storing the verified password of the BIOS in a predetermined target memory comprises:
		storing the verified password of the BIOS in the predetermined target memory based on a predetermined data structure (Hagiwara, Paragraph [0044], see “A user may use the setup screen to determine the priority orders of the startup disks, set the startup method, set the device to be used, set the password, and set the power management…in response to the previous boot being successful, in the current boot, the user may display the setup screen and save the variable set 183 recorded in the variable area 105, as variables for use in recovery, into the USB memory key 50 or the NVRAM 27”); and
	the acquiring memory contents stored in the target memory comprises:
		acquiring the memory contents stored in the target memory by parsing data in the target memory based on the predetermined data structure (Hagiwara, Claim 19, see “a non-volatile memory storing the system firmware and a set of variables referred to by the system firmware, wherein the system firmware is configured to: save the set of variables into a prescribed area…and replace the set of variables in the non-volatile memory with the saved set of variables in response to the detection”).

	Regarding claim 15, Hagiwara does not teach the following limitation(s) as taught by Nitta: The device for sharing a password between a BIOS and an operating system according to claim 10, wherein the determining the address of the target memory based on the created EFI Configuration Table comprises:
	determining the pointer based on an identifier in the created EFI Configuration Table, and determining the address of the target memory based on contents of the pointer.
	(Nitta, Paragraph [0047], see “In the access permission table 12c, URL information, an e-mail address, a path to be accessed, and a password are stored for each permission ID. The Permission ID is an ID for identifying the URL which may access a specific folder of the server apparatus 1. The URL information is information including at least a part of the URL and is, for example, a value of query string of the URL…Therefore, the URL which may access the specific folder is stored in the storage unit 12, in association with an e-mail address, the path to be accessed, and the password”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, by implementing techniques for an information processing apparatus, comprising determining the pointer based on an identifier and determining the address based on contents of the pointer, disclosed of Nitta.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising determining the pointer based on an identifier and determining the address based on contents of the pointer. This allows for better security management as well as efficiency for the overall system by associating an identifier with a pointer of the target data and acquiring the target data based on the pointer. This adds a method for verification by associating an identifier with the pointer, wherein if the identifier and pointer are not associated with one another, the system can act accordingly to avoid unauthorized access to the operating system (Nitta, Paragraph [0047]). 

	
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara, in view of Nitta, in further view of Nakao (U.S. PGPub. 2005/0257272).  

	Regarding claim 3, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Nakao: The method for sharing a password between a BIOS and an operating system according to claim 2, wherein the permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct comprises:
	permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct.
	(Nakao, FIG. 4, which depicts the process of permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct, where the acquired flag is judged under “S18 CHIP IS VALID?”) (Nakao, Paragraph [0063], see “a chip status flag which indicates the valid/invalid status of the security chip, an equipment auditing execution flag which determines whether equipment auditing is executing, and a logon enable flag which determines whether logon is enabled when the equipment configuration is different from that at registration are stored as the status information 103”, where the user is permitted to logon on the operating system based on the logon enable flag being verified as correct). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for information processing unit having security function, comprising permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct, disclosed of Nakao.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct. This allows for better security management by comparing an acquired flag with a stored flag in order to determine whether the user/client is authorized to log on to the operating system (Nakao, FIG. 4).  

	Regarding claim 4, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Nakao: The method for sharing a password between a BIOS and an operating system according to claim 2, wherein the permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct comprises:
	permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct.
	(Nakao, FIG. 4, see “S7 CHIP IS VALID”, which is being read as verifying the acquired flag bit that is stored in the target memory, when the acquired flag bit is verified as correct, it proceeds to ask the user to input a password (S16). If the password inputted by the user is verified as correct, the user is displayed a logon screen and the user is permitted to logon to the operating system) (Nakao, Paragraph [0071], see “Then the equipment auditing section 23 acquires the registered configuration hash value 102 from the storage section 16 (S6), and judges whether the status of the security chip 13 is valid or not (S7). The equipment auditing section 23 acquires the chip status flag included in the status information 103 acquired in step S4, and judges as valid if the value is 1, and as invalid if the value is 0”) (Nakao, Paragraph [0075], see “the logon processing section 21 waits for the input of the password (S16). When the password is input in step S16, the logon processing section 21 judges whether it matches with the emergency password 106 (S17)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for an information processing unit having security function, comprising of permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct, disclosed of Nakao.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising of permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct. This allows for better security management by verifying both the flag bit as well as the acquired password before permitting the user to log on to the operating system. This adds sort of a two-factor authentication, where if one of the conditions fail, the user is not allowed to log on the operating system, adding more security to users being able to log in to the operating system (Nakao, FIG. 4). 

	Regarding claim 12, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Nakao: The device for sharing a password between a BIOS and an operating system according to claim 11, wherein the permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct comprises:
	permitting the logon user to log on the operating system in a case that the acquired flag bit is verified as correct.
	(Nakao, FIG. 4, which depicts the process of permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct, where the acquired flag is judged under “S18 CHIP IS VALID?”) (Nakao, Paragraph [0063], see “a chip status flag which indicates the valid/invalid status of the security chip, an equipment auditing execution flag which determines whether equipment auditing is executing, and a logon enable flag which determines whether logon is enabled when the equipment configuration is different from that at registration are stored as the status information 103”, where the user is permitted to logon on the operating system based on the logon enable flag being verified as correct). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for information processing unit having security function, comprising permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct, disclosed of Nakao.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising permitting the logon user to log on the operating system in a case that the acquired flag is verified as correct. This allows for better security management by comparing an acquired flag with a stored flag in order to determine whether the user/client is authorized to log on to the operating system (Nakao, FIG. 4).  

	Regarding claim 13, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Nakao: The device for sharing a password between a BIOS and an operating system according to claim 11, wherein the permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct comprises:
	permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct.
	(Nakao, FIG. 4, see “S7 CHIP IS VALID”, which is being read as verifying the acquired flag bit that is stored in the target memory, when the acquired flag bit is verified as correct, it proceeds to ask the user to input a password (S16). If the password inputted by the user is verified as correct, the user is displayed a logon screen and the user is permitted to logon to the operating system) (Nakao, Paragraph [0071], see “Then the equipment auditing section 23 acquires the registered configuration hash value 102 from the storage section 16 (S6), and judges whether the status of the security chip 13 is valid or not (S7). The equipment auditing section 23 acquires the chip status flag included in the status information 103 acquired in step S4, and judges as valid if the value is 1, and as invalid if the value is 0”) (Nakao, Paragraph [0075], see “the logon processing section 21 waits for the input of the password (S16). When the password is input in step S16, the logon processing section 21 judges whether it matches with the emergency password 106 (S17)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for an information processing unit having security function, comprising of permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct, disclosed of Nakao.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising of permitting the logon user to log on the operating system in a case that both the acquired password of the BIOS and the acquired flag bit that are stored in the target memory are verified as correct. This allows for better security management by verifying both the flag bit as well as the acquired password before permitting the user to log on to the operating system. This adds sort of a two-factor authentication, where if one of the conditions fail, the user is not allowed to log on the operating system, adding more security to users being able to log in to the operating system (Nakao, FIG. 4). 


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara, in view of Nitta, in further view of Kim (U.S. PGPub. 2007/0061587), in further view of HUANG (U.S. PGPub. 2013/0339713), hereinafter Huang. 

	Regarding claim 7, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Kim: The method for sharing a password between a BIOS and an opereating system according to claim 1, wherein after it is detected that a password is set for the operating system, and before the determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory, the method further comprises:
	determining whether the password set for the operating system is identical to the password set for the BIOS, wherein the determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory is performed if it determined that the password set for the operating system is identical to the password set for the BIOS.
	(Kim, Paragraph [0012], see “a computer Micom that extracts the remote-control password, the information on the OS, the input key to setting mode, and the input key to operate the computer, and controls the computer power, a memory that stores the remote-control password and the information on the OS, and a BIOS that automatically loads an OS corresponding to the remote-control password stored in the memory when the received remote-control password stored in the wireless receiver and the remote-control password in the memory match”) (Kim, Paragraph [0034], see “when the computer 100 is turned on by the remote controller 200, the BIOS 120 allows the Micom 130 to verify the remote-control password…If the remote-control password is confirmed as valid, the BIOS 120 receives information of the desired OS to be booted from the Micom 130 and loads the desired OS”) (Kim, Paragraph [0044], see “The Micom 130 of the computer 100 extracts the received remote-control password and the desired OS information from the control signal and transmits the received items to the BIOS 120 in operation S460. The BIOS 120 stores the remote-control password and the desired OS information in a specific area of the memory in operation S470”) (Kim, Paragraph [0051], see “the BIOS 120 checks if a boot password has been set in operation S640. If the boot password has been set, the BIOS 120 receives the boot password input from a user via a keyboard in operation S650, and checks if the input boot password matches with the registered boot password. If the boot password matches the registered boot password in operation S660, the user selection of an OS from the two or more OSs occur in operation S670, and the selected OS is booted in operation S680”, where the system determines whether the password set for the OS and the BIOS is identical, based on the comparison of the input boot password with the registered boot password).
	In addition, Huang teaches in Paragraph [0021], see “the triggering module 106 boots an operating system (e.g., a WINDOWS OS) of the electronic device 1 if the first verification code of the BMC firmware is identical to the second verification code of the BIOS firmware”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for multi-user system and remote control techniques, comprising of determining whether the password set for the OS is identical to the password set for the BIOS, disclosed of Kim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising of determining whether the password set for the OS is identical to the password set for the BIOS. This allows for better security management as well as efficiency for the system by setting an identical password for both the OS and BIOS. This allows for a more user-friendly interface by having the user input one password to operate the BIOS and execute the OS (Kim, Paragraph [0051]). 

	Regarding claim 16, Hagiwara as modified by Nitta do not teach the following limitation(s) as taught by Kim: The device for sharing a password between a BIOS and an operating system according to claim 10, wherein after it is detected that a password is set for the operating system, and before the determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory, the processor is configured to execute the programs to perform the operation of:
	determining whether the password set for the operating system is identical to the password set for the BIOS, wherein the determining the address of the target memory based on the created EFI Configuration Table and acquiring memory contents stored in the target memory is performed if it is determined that the password set for the operating system is identical to the password set for the BIOS.  
	(Kim, Paragraph [0012], see “a computer Micom that extracts the remote-control password, the information on the OS, the input key to setting mode, and the input key to operate the computer, and controls the computer power, a memory that stores the remote-control password and the information on the OS, and a BIOS that automatically loads an OS corresponding to the remote-control password stored in the memory when the received remote-control password stored in the wireless receiver and the remote-control password in the memory match”) (Kim, Paragraph [0034], see “when the computer 100 is turned on by the remote controller 200, the BIOS 120 allows the Micom 130 to verify the remote-control password…If the remote-control password is confirmed as valid, the BIOS 120 receives information of the desired OS to be booted from the Micom 130 and loads the desired OS”) (Kim, Paragraph [0044], see “The Micom 130 of the computer 100 extracts the received remote-control password and the desired OS information from the control signal and transmits the received items to the BIOS 120 in operation S460. The BIOS 120 stores the remote-control password and the desired OS information in a specific area of the memory in operation S470”) (Kim, Paragraph [0051], see “the BIOS 120 checks if a boot password has been set in operation S640. If the boot password has been set, the BIOS 120 receives the boot password input from a user via a keyboard in operation S650, and checks if the input boot password matches with the registered boot password. If the boot password matches the registered boot password in operation S660, the user selection of an OS from the two or more OSs occur in operation S670, and the selected OS is booted in operation S680”, where the system determines whether the password set for the OS and the BIOS is identical, based on the comparison of the input boot password with the registered boot password).
	In addition, Huang teaches in Paragraph [0021], see “the triggering module 106 boots an operating system (e.g., a WINDOWS OS) of the electronic device 1 if the first verification code of the BMC firmware is identical to the second verification code of the BIOS firmware”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for restoring set of variables, disclosed of Hagiwara, and techniques disclosed of Nitta, by implementing techniques for multi-user system and remote control techniques, comprising of determining whether the password set for the OS is identical to the password set for the BIOS, disclosed of Kim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for sharing password between a BIOS and operating system, comprising of determining whether the password set for the OS is identical to the password set for the BIOS. This allows for better security management as well as efficiency for the system by setting an identical password for both the OS and BIOS. This allows for a more user-friendly interface by having the user input one password to operate the BIOS and execute the OS (Kim, Paragraph [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433